Citation Nr: 0214039	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.

(The issue of entitlement to a compensable rating for 
service-connected left ear hearing loss will be the subject 
of a later decision.)
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to July 1973. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of the issue considered herein has been obtained.  

2.  The evidence does not show a nexus between tinnitus in 
the right ear and service.

3.  The veteran does not currently complain of tinnitus in 
the left ear.


CONCLUSIONS OF LAW

1. The "duty to notify" and the "duty to assist" under the 
Veterans Claim
Assistance Act of 2000 have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).

2.  Tinnitus was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  This act 
and implementing regulations set forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.

The RO reconsidered the veteran's claim under the VCAA as 
indicated by the August 2001 rating decision.  The 
requirements under the VCAA have been further met as the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim and the reason the claim was 
denied.  The RO provided the veteran with a copy of the 
August 1999 and August 2001 rating decisions as well as the 
March 2001 Statement of the Case.  The RO provided the 
veteran with notice of the VCAA in letters dated in March and 
May 2001.  Therein, the RO also informed the veteran of the 
requirements for establishing entitlement to service 
connection.  The RO indicated which evidence would be 
obtained by VA and which information or evidence VA needed 
from the veteran.  The veteran responded that VA should 
obtain VA outpatient treatment records from the Bay Pines, 
Florida VA medical center.  The RO retrieved the identified 
records.    

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran was afforded a VA examination in April 1999.  The 
veteran requested a review of his claim by a Decision Review 
Officer, but he withdrew the request in May 2001.  As 
previously indicated, the RO obtained VA outpatient treatment 
records dated from April 2000 to May 2001 from the VA Bay 
Pines, Florida medical center.  The veteran was afforded a 
personal hearing in April 2002 before the undersigned Member 
of the Board.  The veteran has not made the RO or the Board 
aware of any other evidence needed to be obtained. 

As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Moreover, as the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) ("Both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Based on the 
foregoing, the Board concludes that the duty to notify and 
duty to assist have been satisfied, and the Board will 
proceed with appellate review.


Service Connection for Tinnitus

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (a) (2001).  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

The service medical records show no complaints of or 
treatment for tinnitus.  The April 1974 VA examination report 
shows the veteran complained of hearing loss due to multiple 
concussions from gunfire while stationed in Japan and 
tinnitus in his left ear.  The diagnoses included history of 
tinnitus, alleged, but not confirmed by the examination.  At 
the April 1999 VA examination, the veteran reported a history 
of military noise exposure and a history of occupational 
noise exposure as an auto mechanic.  He reported the date of 
onset of tinnitus as eighteen years previously.  The veteran 
complained of constant tinnitus confined to the right ear.  
While the examiner did not diagnose tinnitus of the right 
ear, he opined that the auditory thresholds for the right ear 
were not indicative of acoustic trauma.  In the veteran's 
Substantive Appeal, he indicates that Bay Pines VA treatment 
records show that he has been diagnosed with tinnitus.  The 
records are negative for complaints of or findings of 
tinnitus.  There is personal testimony from the veteran that 
he has experienced constant ringing in his right ear since 
service.  While the veteran is competent to describe his 
subjective symptoms of tinnitus, he has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  
Espiritu, 2 Vet. App. at 494-95.  In the absence of medical 
evidence of a relationship between right ear tinnitus and 
service, the requirements for establishing service connection 
therefor have not been met.  Turning to the matter of left 
ear tinnitus, the veteran, in his August 1998 claim, at the 
April 1999 VA examination and in his April 2002 hearing 
testimony claims tinnitus in the right ear only.  Without 
evidence of current disability involving the left ear, there 
is no basis for establishing service connection for left ear 
tinnitus.

The Board has been cognizant of the "benefit of the doubt" 
rule.  However, the preponderance of the evidence is against 
the veteran's claim.  As such, this case does not present 
such a state of balance between the positive evidence and the 
negative evidence to allow for a more favorable 
determination.  38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

